Title: From Thomas Jefferson to Thomas Law, 3 April 1806
From: Jefferson, Thomas
To: Law, Thomas


                        
                            Apr. 3. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Law, and returns him the Agitations with thanks for
                            the perusal. both it’s poetry & prose have been read with pleasure, and it’s philosophy is sound. the disease of the
                            mind, ennui, for which the English have no name, tho’ like others they know it’s afflictions, and sometimes end them by
                            the halter, finds it’s true remedy in agitation or occupation, and both the disease & the remedy have been wisely allied
                            by nature, the one to idleness as it’s punishment, the other to industry as it’s reward.
                    